Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novartis (WO 2010/072703, IDS) in view of Legangeux et al. (“Dose titration of BAF312 attenuates the initial heart rate reducing effect in healthy subjects” British Journal of Clinical Pharmacology, 1 July 2012, pp831-841, IDS), and Selmaj et al. (“Siponimod for patients with relapse-remitting multiple sclerosis(BOLD): an adaptive, dose-ranging, randomized phase 2 study,” Lancet Neurol, June 11, 2013, Vol. 12, pp 756-767), and Applicants’ admission in the Background section (pages 1-2 of the specification).
Novartis teaches a dosage regimen of compound A, which is siponimod, for use in the treatment of multiple sclerosis (MS), particularly, relapse remitting MS (RRMS), wherein the dosage regimen comprises an initial stepwise titration from a lower dosage, such as  0.25 mg, to a standard daily dosage, such as 10 mg,  followed by a maintenance therapy of the standard daily dosage, e.g., 10 mg per day, thereby avoiding an abrupt drop in the heart rate which can be seen in a dosage regimen without initial stepwise titration, thereby permitting to treat patients for which the risk/benefit ratio may otherwise be less favorable such as patients undergoing beta-blocker treatment thereby allowing co-administration with beta-blockers. In a preferred embodiments, for treatment of patients suffering from chronic long term diseases, such as autoimmune diseases, e.g. multiple sclerosis, Polymyositis, lupus nephritis, rheumatoid arthritis, inflammatory bowel diseases or psoriasis, in an embodiment of the invention, medications are medications for patients suffering from multiple sclerosis, for example relapse remitting multiple sclerosis (RRMS) or primary progressive multiple sclerosis (PPMS), e.g. for patients suffering from RRMS. 
Novartis further teaches the dosage regimen is particularly useful for treating patients at risk of cardiac side effects, for example patients at risk of heart failure, arrythmias, patients with high grade atrio-ventricular blocks or sick sinus syndrome, patients with a history of syncopal episodes, or patients requiring or under beta blockers, or patients requiring or under anti-arrhythmic treatment, such as patients under treatment with Class la (e g, quinidine, procainamide) or Class III anti-arrhythmic drugs (e.g., amiodarone, soialol). See,  particularly, page 4; page 11, 1ines 3-6; pages 13-16, page 20, item 1.23; Example 1 and claims. 
Novartis does not teach expressly the particular sequence of “introducing in said patient” a beta blocker, such as interrupting the administration of beta blocker, initiating the administration of siponimod with titration first and gradually reach the steady dosage, (re)introducing the beta blocker.
However, Legangeux et al. further reveals that titration of siponimod do not result in clinically bradycardia and demonstrate that the titration  regiment effectively attenuate the initial bradyarrhythmia observed on siponimod treatment on day 1 (10 mg, without titration). See, particularly, 831. See, also Fig. 1 at page 833 and page 837 for the details of the titration procedure. 
Applicants admitted that siponimod has been known for achieving positive result in a clinical trial for treatment of relapse forms of MS (RRMS) (lines 25-28, page 1 of the specification). It is known that most of RRMS patients (80%) develop to secondary progressive MS (SPMS) (lines 12-17, page 1 of the specification). It also has been known that 
“Beta-blockers, e.g. propranolol, are amongst the most commonly used medications for hypertension, angina pectoris, migraine, tremor, etc. and are known to also produce a negative chronotropic effect (i.e. bradycardia and bradyarrhythmia). Patients with MS may have co-morbidities requiring beta-blocker therapy e.g. hypertension. A recent study calculated the prevalence of hypertension in MS patients to be 20,8%, i.e. similar to the prevalence of 22.5% in the general population (Marrie et al. Multiple Sclerosis Journal, 2012,18(9), 1301-1319).
 Prevalence of hypertension increased with age of MS patients and was as high as 46.0% in MS patients being ≥ 60 years old (vs. 55.5% for gen era I population being ≥ 60 years old). As MS patients develop SPMS only around 19 years after disease onset, prevalence of hypertension in SPMS patients will be significantly higher than the average value of 22.5% for general MS population.” “Taking into account the high prevalence for e.g. hypertension in MS, especially in SPMS, avoiding concomitant use of SIP modulators and beta-blockers would lead to a significant number of patients not receiving an effective medication for the management of their disease states.” (page 2 of the specification). 
Selmaj et al. teach the detailed data of the phase II studies of treating RRMS with siponimod. Selmaj also reveals that dose-titration scheme starting with 0.25 mg result in less pronounced decrease in heart rate. See, page 763, the right column.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat  patients of secondary progressive multiple sclerosis (SPMS) who has been on beta-blocker treatment or who is also in need of beta-blocker treatment by: A) (if the patients have been on beta blocker treatment, particularly with heart rate ≤ 50 bpm )  interrupting the beta-blocker treatment for those whose have been on beta blocker treatment; B) beginning the treatment of siponimod with titration and gradually reach the steady amount of siponimod; and C) (re)introducing the beta blocker.    
A person of ordinary skill in the art would have been motivated to treat patients of secondary progressive multiple sclerosis who has been on beta-blocker treatment or who is also in need of beta-blocker treatment by: A) (if the patients have been on beta blocker treatment)  interrupting the beta-blocker treatment for those whose have been on beta blocker treatment; B) beginning the treatment of siponimod with titration and gradually reach the steady amount of siponimod; and C) (re)introducing the beta blocker because the titration of siponimod is known to be necessary for avoiding an abrupt drop in the heart rate and, for co-administration of siponimod and the beta-blocker propranolol, it is known that siponimod may further slow the heart rate and worsen the side effect of beta blocker.  Further, as to the particular amounts of siponimod in the process of treatment, note, the optimization of a result effective parameter, e.g., effective amounts and duration of a therapeutic agent, or the optimal amounts in each of the steps in the titration, is considered within the skill of the artisan. Note, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See, also MPEP 2144.05.  Furthermore, treatment of SPMS with siponimod would have been obvious as siponimod has been shown to be positive in treating RRMS statistically, including SPMM (most of RRMS patients are SPMM patients). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627